Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 2

Dated as of February 8, 2017

to

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 27, 2013, as amended and restated as of February 4, 2015

THIS AMENDMENT NO. 2 (this “Amendment”) is made as of February 8, 2017 by and
among Microchip Technology Incorporated, a Delaware corporation (the
“Borrower”), the financial institutions listed on the signature pages hereof and
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent’),
under that certain Amended and Restated Credit Agreement dated as of June 27,
2013, as amended and restated as of February 4, 2015, by and among the Borrower,
the Lenders and the Administrative Agent (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement.

WHEREAS, the Borrower has requested that the requisite Lenders and the
Administrative Agent agree to make certain amendments to the Credit Agreement;

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

1. Amendments to the Credit Agreement. Effective as of the Amendment No. 2
Effective Date (as defined below), the parties hereto agree that the Credit
Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is amended to add the following
definitions thereto in the appropriate alphabetical order and, where applicable,
replace the corresponding previously existing definitions:

““Alternative Rate” has the meaning assigned to such term in Section 2.14(a).”

““Amendment No. 2 Effective Date” means February 8, 2017.”

““Atmel Acquisition” means the acquisition of all of the outstanding capital
stock of Atmel Corporation by the Borrower pursuant to the Agreement and Plan of
Merger, dated as of January 19, 2016, by and among the Borrower, Hero
Acquisition Corporation and Atmel Corporation.”

““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”



--------------------------------------------------------------------------------

““Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.”

““Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.”

““Collateral” means any and all property owned, leased or operated by a Person
(including, without limitation, the Pledged Equity) that is subject to a
security interest pursuant to the Collateral Documents and any and all other
property of any Loan Party, now existing or hereafter acquired, that may at any
time be or become subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the other Secured Parties, to
secure the Obligations, in each case other than the Excluded Assets.”

““Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreements and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Obligations, including, without limitation, all other
security agreements, pledge agreements, subordination agreements, pledges,
powers of attorney, consents, assignments, contracts, financing statements and
all other written matter whether heretofore, now, or hereafter executed by any
Loan Party and delivered to the Administrative Agent.”

““Domestic Pledge Subsidiary” means each Domestic Subsidiary, but excluding, for
the avoidance of doubt, but only to the extent such Subsidiary is a Foreign Sub
Holdco, Microchip Technology LLC, a Delaware limited liability company, and
Silicon Storage Technology LLC, a Delaware limited liability company.”

““EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.”

““EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.”

““EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”

““EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.”

““Excluded Assets” means, collectively: (i) any fee-owned real property and all
leasehold interests in real property, (ii) any “intent-to-use” application for
registration of a trademark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act of an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent, if
any,

 

2



--------------------------------------------------------------------------------

that and solely during the period, if any, in which, the grant of a security
interest therein would impair the validity or enforceability of any registration
that issues from such intent-to-use application under applicable federal law,
(iii) assets in respect of which pledges and security interests are prohibited
by applicable law, rule or regulation or agreements with any governmental
authority (other than to the extent that such prohibition would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other applicable
provisions of the UCC of any relevant jurisdiction or any other applicable law);
provided that, immediately upon the ineffectiveness, lapse or termination of any
such prohibitions, such assets shall automatically cease to constitute Excluded
Assets, (iv) Equity Interests in any entity other than wholly-owned Subsidiaries
to the extent not permitted by the terms of such entity’s organizational or
joint venture documents (unless any such restriction would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other applicable
provisions of the UCC of any relevant jurisdiction or any other applicable law),
(v) assets subject to certificates of title (other than motor vehicles subject
to certificates of title, provided that perfection of security interests in such
motor vehicles shall be limited to the filing of UCC financing statements),
letter of credit rights (other than to the extent the security interest in such
letter of credit right may be perfected by the filing of UCC financing
statements) with a value of less than $10,000,000 and commercial tort claims
with a value of less than $10,000,000, (vi) any lease, license or other
agreement or any property subject to a purchase money security interest, capital
lease or similar arrangement, and any security deposit in connection therewith,
to the extent that a grant of a security interest therein would violate or
invalidate such lease, license or agreement or purchase money arrangement,
capital lease or similar arrangement or create a right of termination in favor
of any other party thereto (other than the Borrower or a Subsidiary Guarantor)
(other than (x) proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the UCC notwithstanding such prohibition,
(y) to the extent that any such term has been waived or (z) to the extent that
any such term would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408, 9-409 or other applicable provisions of the UCC of any relevant
jurisdiction or any other applicable law); provided that, immediately upon the
ineffectiveness, lapse or termination of any such term, such assets shall
automatically cease to constitute Excluded Assets, (vii) security deposits, cash
collateral accounts, trust accounts, payroll accounts, accounts used for
employee withholding tax and benefit payments, custodial accounts, escrow
accounts and other similar deposit or securities accounts, (viii) foreign assets
(other than pledges of 65% of the Equity Interest in any Foreign Pledge
Subsidiary as contemplated by this Agreement), (ix) Margin Stock, (x) all voting
Equity Interests in any Foreign Subsidiary that is a “controlled foreign
corporation” as defined in Section 957 of the Code or Foreign Sub Holdco in
excess of 65% of the outstanding voting Equity Interests of such Person,
(xi) notwithstanding anything to the contrary in any Loan Document, but only to
the extent such Subsidiary is a Foreign Sub Holdco, all Equity Interests in
Microchip Technology LLC, a Delaware limited liability company, and Silicon
Storage Technology LLC, a Delaware limited liability company, (xii) any asset or
property right of any Loan Party of any nature if the grant of such security
interest shall constitute or result in (1) the abandonment, invalidation or
unenforceability of such asset or property right or such Loan Party’s loss of
use of such asset or property right or (2) a breach, termination or default
under any lease, license, contract or agreement (other than to the extent that
to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408, 9-409 or other applicable provisions of the UCC of
any relevant jurisdiction or any other applicable law) to which such Loan Party
is party; provided that in any event, immediately upon the ineffectiveness,
lapse or termination of any such provision, the term “Excluded Assets” shall not
include all such rights and interests, (xiii) assets to the extent a security
interest in such assets would result in material adverse tax consequences to the
Borrower or any of its Subsidiaries as reasonably determined by the Borrower in
consultation with the Administrative Agent and (xiv) those assets as to which
the Administrative Agent and the Borrower reasonably agree that the cost of
obtaining such a security interest or perfection

 

3



--------------------------------------------------------------------------------

thereof are excessive in relation to the benefit to the Lenders of the security
to be afforded thereby; provided that, “Excluded Assets” shall not include any
proceeds, products, substitutions or replacements of Excluded Assets (unless
such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Assets).”

““Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.”

““Foreign Pledge Subsidiary” means each First Tier Foreign Subsidiary which is a
Material Foreign Subsidiary.”

““Foreign Sub Holdco” means any Subsidiary organized under the laws of a
jurisdiction located in the United States of America substantially all of the
assets of which consists of stock (or stock and debt obligations owed or treated
as owed) in one or more “controlled foreign corporations” as defined in
Section 957 of the Code and/or one or more Subsidiaries described in this
definition.”

““Margin Stock” means “margin stock” as defined under Regulation U promulgated
by the Federal Reserve Bank.”

““Material Acquisition” has the meaning assigned to such term in the definition
of “Consolidated EBITDA”.”

““Material Disposition” has the meaning assigned to such term in the definition
of “Consolidated EBITDA”.”

““New Subordinated Debt” means any junior subordinated Indebtedness with a long
term tenor (i.e., requiring no amortization or prepayment (other than payments
upon conversion and customary put rights upon a change of control or termination
of trading) of principal) of at least twenty (20) years and other features
substantially similar to the Junior Convertible Debentures as reasonably
determined by the Administrative Agent, in an aggregate outstanding principal
amount not to exceed $700,000,000.”

““NYFRB” means the Federal Reserve Bank of New York.”

““NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.”

““Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).”

 

4



--------------------------------------------------------------------------------

““Pledge Subsidiary” means each Domestic Pledge Subsidiary and each Foreign
Pledge Subsidiary.”

““Pro Forma Basis” means, with respect to any event, the calculation of
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) (or,
prior to the delivery of any such financial statements, ending with the last
fiscal quarter included in the financial statements referred to in
Section 3.04), and, to the extent applicable, giving effect to the historical
earnings and cash flows associated with the assets acquired or disposed of and
any related incurrence or reduction of Indebtedness, all in accordance with GAAP
and Article 11 of Regulation S-X under the Securities Act of 1933, as amended.
It is understood and agreed that, for purposes of calculating compliance with
the financial covenants set forth in Section 6.11 and otherwise calculating any
applicable ratio, test or basket availability (but not for purposes of
determining or calculating the Applicable Rate), any computations of
Consolidated EBITDA giving effect to any Material Acquisition (excluding the
Atmel Acquisition) may give effect to (i) any projected cost synergies or cost
savings (in each case net of continuing associated expenses) expected to be
realized as a result of such Material Acquisition to the extent such cost
synergies or cost savings would be permitted to be reflected in financial
statements prepared in compliance with Article 11 of Regulation S-X under the
Securities Act of 1933, as amended (the “S-X Adjustments”), and (ii) any other
demonstrable cost synergies and cost-savings (in each case net of continuing
associated expenses) not included in the foregoing clause (i) that are
reasonably projected in good faith by the Borrower to be achieved in connection
with any such Material Acquisition within the 12-month period following the
consummation of such Material Acquisition, that are reasonably identifiable,
quantifiable and factually supportable in the good faith judgment of the
Borrower and that are set forth in reasonable detail in a certificate of a
Financial Officer of the Borrower (the “Additional Adjustments”); provided that
(x) all adjustments pursuant to this sentence will be without duplication of any
amounts that are otherwise included or added back in computing Consolidated
EBITDA in accordance with the definition of such term, whether through pro forma
adjustment or otherwise, (y) if Additional Adjustments are to be added to
Consolidated EBITDA pursuant to clause (ii) above, the aggregate amount of
Additional Adjustments for any period being tested shall not exceed 10% of the
Consolidated EBITDA for such period (calculated prior to giving effect to the
Additional Adjustments) and (z) if any cost synergies or cost savings included
in any pro forma calculations based on the anticipation that such cost synergies
or cost savings will be achieved within such 12-month period shall at any time
cease to be reasonably anticipated by the Borrower to be so achieved, then on
and after such time pro forma calculations required to be made hereunder shall
not reflect such cost synergies or cost savings.”

““Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Borrower. No Lender shall be obligated to be a
Reference Bank without its consent.”

““Security Agreement” means that certain Pledge and Security Agreement
(including any and all supplements thereto), dated as of February 8, 2017,
between the Loan Parties and the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, as the same may be amended,
restated or otherwise modified from time to time.”

 

5



--------------------------------------------------------------------------------

““Subsidiary Guarantor” means each Material Domestic Subsidiary that is a party
to the Subsidiary Guaranty and Microchip Technology LLC, a Delaware limited
liability company, and Silicon Storage Technology LLC, a Delaware limited
liability company. The Subsidiary Guarantors on the Original Effective Date are
identified as such in Schedule 3.01 to the Disclosure Letter.”

““UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.”

““Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.”

““Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”

(b) The definition of “Alternate Base Rate” appearing in Section 1.01 of the
Credit Agreement is hereby amended by replacing each reference to “Federal Funds
Effective” appearing therein with a reference to “NYFRB”.

(c) The definition of “COF Rate” appearing in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety.

(d) The definition of “Consolidated EBITDA” appearing in Section 1.01 of the
Credit Agreement is hereby amended by (i) deleting “and” at the end of clause
(ix) thereof, (ii) replacing the “,” at the end of clause (x) thereof with “,
and” and (iii) inserting a new clause (xi) immediately after clause (x) thereof
as follows:

“(xi) for purposes of calculating compliance with the financial covenants set
forth in Section 6.11 and otherwise calculating any applicable ratio, test or
basket availability (but not for purposes of determining or calculating the
Applicable Rate), cost savings and cost synergies (net of continued associated
expenses) directly attributable to the Atmel Acquisition which shall not exceed
an amount equal to (A) for the four fiscal quarter period of the Borrower ending
on December 31, 2016, $83,000,000, and (B) for the four fiscal quarter period of
the Borrower ending on March 31, 2017, $37,000,000,”

(e) The definition of “Defaulting Lender” appearing in Section 1.01 of the
Credit Agreement is hereby amended by restating clause (d) thereof as follows:

“(d) has become the subject of (A) a Bankruptcy Event or (B) a Bail-In Action.”

(f) The definition of “Loan Documents” appearing in Section 1.01 of the Credit
Agreement is hereby amended by replacing the reference to “Pledge Agreements”
appearing therein with a reference to “Collateral Documents”.

 

6



--------------------------------------------------------------------------------

(g) The definition of “Permitted Acquisition” appearing in Section 1.01 of the
Credit Agreement is hereby amended by replacing the reference to “5.00 to 1.00”
appearing in clause (c) therein with a reference to “5.50 to 1.00”.

(h) The definition of “Pledge Agreements” appearing in Section 1.01 of the
Credit Agreement is hereby amended by replacing the reference to “Section 5.10”
appearing therein with a reference to “Section 5.09(c)(ii)”.

(i) Section 2.14 of the Credit Agreement is hereby amended by restating clause
(a)(ii) in its entirety as follows:

“(ii) if such Borrowing shall be requested in any Foreign Currency, the LIBO
Rate shall be equal to the rate determined by the Administrative Agent in its
reasonable discretion after consultation with the Borrower and consented to in
writing by the Required Lenders (the “Alternative Rate”); provided, however,
that until such time as the Alternative Rate shall be determined and so
consented to by the Required Lenders, Borrowings shall not be available in such
Foreign Currency.”

(j) Section 2.14 of the Credit Agreement is hereby further amended by replacing
the reference to “COF Rate” appearing therein with a reference to “Alternative
Rate”.

(k) Section 2.20 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“The Borrower may from time to time elect to increase the total 2020 Dollar
Tranche Commitments or the total 2020 Multicurrency Tranche Commitments or enter
into one or more tranches of term loans (each an “Incremental Term Loan”), in
each case in minimum increments of $10,000,000 so long as the aggregate amount
of such increases and all such Incremental Term Loans does not exceed an amount
such that, after giving effect (including on a Pro Forma Basis) to any such
increase in the Revolving Commitments of any Class (or in the Revolving
Commitment of any Lender) or tranche of Incremental Term Loans (assuming that
any such incremental Revolving Commitments and/or such Incremental Term Loans
are drawn in full), the Senior Leverage Ratio is equal to or less than 2.50 to
1.00; provided that, at the option of the Borrower, in connection with any
Acquisition-Related Incremental Term Loans (as defined below) and to the extent
the Lenders participating in such Acquisition-Related Incremental Term Loans
agree, the compliance with such maximum permitted Senior Leverage Ratio shall be
tested at the time of the execution of the applicable Limited Conditionality
Acquisition Agreement (as defined below) (after giving Pro Forma Effect to such
Limited Conditionality Acquisition, the incurrence of such Acquisition-Related
Incremental Term Loans and the application of the proceeds thereof); provided
that to the extent compliance with such maximum permitted Senior Leverage Ratio
is tested at the time of the execution of such Limited Conditionality
Acquisition Agreement, then from such time of execution and prior to the earlier
of the date on which such Limited Conditionality Acquisition is consummated or
the date on which such Limited Conditionality Acquisition is terminated or
expires, any calculation of any ratio, test or basket availability in Article VI
(other than for purposes of calculation of any of the covenants contained in
Section 6.11) shall be calculated (and shall be required to be satisfied) as if
such Limited Conditionality Acquisition (and the incurrence of such applicable
Acquisition-Related Incremental Term Loans) (x) had been consummated as of the
date of execution of the related Limited Conditionality Acquisition Agreement by
the parties thereto and (y) had not been consummated. The Borrower may arrange
for any such increase or tranche to be provided by one or more Lenders (each
Lender so agreeing to an increase in its 2020 Dollar Tranche Commitment

 

7



--------------------------------------------------------------------------------

or 2020 Multicurrency Tranche Commitment, or to participate in such Incremental
Term Loans, an “Increasing Lender”), or by one or more new banks, financial
institutions or other institutional investors or entities (each such new bank,
financial institution or other investor or entity, an “Augmenting Lender”;
provided that no Ineligible Institution may be an Augmenting Lender), which
agree to increase their existing Revolving Commitments of the applicable Class,
or to participate in such Incremental Term Loans, or provide new Revolving
Commitments of the applicable Class, as the case may be; provided that (i) each
Augmenting Lender, shall be subject to the approval of the Borrower and the
Administrative Agent and (ii) (x) in the case of an Increasing Lender, the
Borrower and such Increasing Lender execute an agreement substantially in the
form of Exhibit C hereto, and (y) in the case of an Augmenting Lender, the
Borrower and such Augmenting Lender execute an agreement substantially in the
form of Exhibit D hereto. No consent of any Lender (other than the Lenders
participating in the increase or any Incremental Term Loan) shall be required
for any increase in Revolving Commitments or Incremental Term Loan pursuant to
this Section 2.20. Increases and new Revolving Commitments and Incremental Term
Loans created pursuant to this Section 2.20 shall become effective on the date
agreed by the Borrower, the Administrative Agent and the relevant Increasing
Lenders or Augmenting Lenders, and the Administrative Agent shall notify each
Lender thereof. Notwithstanding the foregoing, no increase in the Revolving
Commitments of any Class (or in the Revolving Commitment of any Lender) or
tranche of Incremental Term Loans shall become effective under this paragraph
unless, (i) on the proposed date of the effectiveness of such increase or
Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower and (B) the Borrower
shall be in compliance (on a Pro Forma Basis) with the covenants contained in
Section 6.11 and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Restatement Effective Date as to the
corporate power and authority of the Borrower to borrow hereunder after giving
effect to such increase; provided that, with respect to any Incremental Term
Loans incurred for the purpose of financing an acquisition permitted by this
Agreement for which the Borrower has determined, in good faith, that limited
conditionality is reasonably necessary (any such acquisition, a “Limited
Conditionality Acquisition”) (and such Incremental Term Loans,
“Acquisition-Related Incremental Term Loans”), (x) clause (i)(A) of this
sentence shall be deemed to have been satisfied so long as (1) as of the date of
execution of the definitive acquisition documentation in respect of a Limited
Conditionality Acquisition (a “Limited Conditionality Acquisition Agreement”) by
the parties thereto, no Default or Event of Default shall have occurred and be
continuing or would result from entry into such documentation, (2) as of the
date of the borrowing of such Acquisition-Related Incremental Term Loans, no
Event of Default under clause (a), (b), (h), (i) or (j) of Article VII is in
existence immediately before or after giving effect (including on a Pro Forma
Basis) to such borrowing and to any concurrent transactions and any
substantially concurrent use of proceeds thereof, (3) the representations and
warranties set forth in Article III shall be true and correct in all material
respects (except that any representation and warranty that is qualified by
materiality or Material Adverse Effect shall be true and correct in all
respects) as of the date of execution of the applicable Limited Conditionality
Acquisition Agreement by the parties thereto, except to the extent any such
representation and warranty specifically refers to an earlier date, in which
case such representation and warranty shall be true and correct in all material
respects (except that any representation and warranty that is qualified by
materiality or Material Adverse Effect shall be true and correct in all
respects) as of such earlier date and (4) as of the date of the borrowing of
such Acquisition-Related Incremental Term Loans, customary “Sungard”
representations and warranties (with such representations and warranties to be
reasonably determined by the Lenders providing such Acquisition-Related
Incremental Term Loans) shall be true and correct in all material respects
(except that any representation and warranty that is qualified by materiality or

 

8



--------------------------------------------------------------------------------

Material Adverse Effect shall be true and correct in all respects) immediately
prior to, and after giving effect to, the incurrence of such Acquisition-Related
Incremental Term Loans, except to the extent any such representation and
warranty specifically refers to an earlier date, in which case such
representation and warranty shall be true and correct in all material respects
(except that any representation and warranty that is qualified by materiality or
Material Adverse Effect shall be true and correct in all respects) as of such
earlier date and (y) clause (i)(B) of this sentence shall be deemed to have been
satisfied so long as the Borrower shall be in compliance (on a Pro Forma Basis)
with the covenants contained in Section 6.11 as of the date of execution of the
related Limited Conditionality Acquisition Agreement by the parties thereto. On
the effective date of any increase in the Revolving Commitments of any Class or
any Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders of such Class, as being required in order to
cause, after giving effect to such increase and the use of such amounts to make
payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of such Class of all the Lenders to equal its Applicable
Percentage of such Class, as applicable, of such outstanding Revolving Loans of
such Class, and (ii) except in the case of any Incremental Term Loans, the
Borrower shall be deemed to have repaid and reborrowed all outstanding Revolving
Loans of such Class as of the date of any increase in the Revolving Commitments
of such Class (with such reborrowing to consist of the Types of Revolving Loans
of such Class, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Borrower pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. The Incremental Term Loans (a) shall rank pari passu
in right of payment and security with the Revolving Loans, the initial Term
Loans and any other Loans hereunder, (b) shall not mature earlier than the 2020
Maturity Date (but may have amortization prior to such date) and (c) shall be
treated substantially the same as (and in any event no more favorably than) the
Revolving Loans, the initial Term Loans and any other Loans hereunder; provided
that (i) the terms and conditions applicable to any tranche of Incremental Term
Loans maturing after the 2020 Maturity Date may provide for material additional
or different financial or other covenants or prepayment requirements applicable
only during periods after the 2020 Maturity Date (or, in the case of Incremental
Term Loans marketed as term “B” loans to institutional investors (“Incremental
Term B Loans”), such covenants and prepayment requirements may be applicable
prior to the 2020 Maturity Date if, in the reasonable judgment of the Borrower
and the Administrative Agent, such covenants and prepayment requirements are
customarily included for such loans and, in the case of such prepayments, such
Incremental Term B Loans may participate in such prepayments on a pro rata basis
or a less than pro rata basis (but not a greater than pro rata basis) with any
other term loans hereunder), (ii) the Incremental Term Loans may be priced
differently than the Revolving Loans, the initial Term Loans and any other Loans
hereunder, (iii) the Weighted Average Life to Maturity of any Incremental Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of any other term loans hereunder and Incremental Term Loans with the longest
remaining Weighted Average Life to Maturity, (iv) any Incremental Term Loan
Amendment with respect to Incremental Term B Loans may (A) include such features
as are, in the reasonable judgment of the Borrower and the Administrative Agent,
customarily applicable to such type of loans (including but not limited to the
ability to do refinancing amendments, extensions/loan modification offers and
repurchases of such Incremental Term B Loans and limitations on the
applicability of financial covenants to such Incremental Term B Loans) and
(B) may provide for additional Collateral hereunder so long as such Collateral
is shared on a

 

9



--------------------------------------------------------------------------------

pari passu basis with the Revolving Loans and any other Loans hereunder and
(v) any lenders holding Incremental Term B Loans may agree in advance pursuant
to an Incremental Term Loan Amendment to certain modifications to the negative
(but not financial maintenance) covenants set forth in Article VI hereof so long
as such modifications shall not be applicable under this Agreement until such
time as, and to the extent that, the Required Lenders (calculated without giving
effect to the lenders holding such Incremental Term B Loans) have otherwise
approved such modifications. Incremental Term Loans may be made hereunder
pursuant to an amendment or restatement (an “Incremental Term Loan Amendment”)
of this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Increasing Lender participating in such tranche, each Augmenting
Lender participating in such tranche, if any, and the Administrative Agent. In
addition to the matters set forth in clauses (i)-(v) above, the Incremental Term
Loan Amendment may, without the consent of any Lenders (other than the Lenders
providing such Incremental Term Loans), effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect the provisions of
this Section 2.20. Nothing contained in this Section 2.20 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Revolving Commitment hereunder, or provide Incremental Term Loans, at any
time. No Lender shall be committed to increase its Revolving Commitment and/or
to provide any portion of any Incremental Term Loans in respect of any exercise
by the Borrower pursuant to this Section 2.20 without the consent of such
Lender. The Borrower, the Lenders party thereto and the Administrative Agent
may, in lieu of entering into an Increasing Lender Supplement in substantially
the form of Exhibit C hereto, enter into Amendment No. 1 to this Agreement in
order to give effect to the increase in Commitments contemplated by such
Amendment No. 1 to this Agreement.

(l) Section 2.22 of the Credit Agreement is hereby amended by replacing the
reference to “a Bankruptcy Event” appearing therein with a reference to “a
Bankruptcy Event or a Bail-In Action”.

(m) Section 3.01 of the Credit Agreement is hereby amended by replacing the
reference to “Pledge Agreements” appearing therein with a reference to
“Collateral Documents”.

(n) Section 3.03 of the Credit Agreement is hereby amended by restating clause
(a) thereof in its entirety as follows:

“(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority by any Loan Party, except such
as have been obtained or made and are in full force and effect or as may be
required in connection with any Pledge Agreement and except for filings
necessary to perfect Liens created pursuant to the Collateral Documents,”

(o) Section 3.03 of the Credit Agreement is hereby further amended by replacing
the reference to “Pledge Agreements” appearing in clause (d) therein with a
reference to “Collateral Documents”.

(p) Section 3.15 of the Credit Agreement, including the Section heading thereof,
is hereby amended and restated in its entirety as follows:

“SECTION 3.15. Security Interest in Collateral. The provisions of the Collateral
Documents create legal and valid Liens on all the Collateral in favor of the
Administrative Agent, for the benefit of the Secured Parties, and (i) when
financing statements or other filings in

 

10



--------------------------------------------------------------------------------

appropriate form with respect to the applicable Loan Parties are filed in the
appropriate offices in the appropriate jurisdictions and (ii) upon
Administrative Agent taking such other actions to perfect its security interest
in the Collateral as contemplated by the Security Agreement, such Liens
constitute perfected and continuing Liens on the Collateral to the extent such
Liens may be perfected by taking the actions contemplated by the foregoing
clauses (i) and (ii), securing the Obligations, enforceable against the
applicable Loan Party and all third parties, and having priority over all other
Liens on the Collateral except in the case of (a) Liens permitted by
Section 6.02, to the extent any such Liens permitted by Section 6.02 would have
priority over the Liens in favor of the Administrative Agent pursuant to any
applicable law and (b) Liens perfected only by possession (including possession
of any certificate of title) to the extent the Administrative Agent has not
obtained or does not maintain possession of such Collateral.”

(q) A new Section 3.17 is added to Article III of the Credit Agreement
immediately following Section 3.16 thereof as follows:

“SECTION 3.17. EEA Financial Institution. No Loan Party is an EEA Financial
Institution.”

(r) Section 5.05 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“The Borrower will, and will cause each of its Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations. The Borrower will furnish to the Administrative Agent, upon
the reasonable request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained. No later than 60 days following the
Amendment No. 2 Effective Date (or such later date as may be agreed upon by the
Administrative Agent), the Borrower shall, to the extent available in the
applicable jurisdiction, deliver to the Administrative Agent endorsements (x) to
all “All Risk” physical damage insurance policies on all of the tangible
personal property and assets insurance policies of the Borrower and the
Subsidiary Guarantors naming the Administrative Agent as lender loss payee, and
(y) to all general liability and other liability policies of the Borrower and
the Subsidiary Guarantors naming the Administrative Agent an additional insured.
In the event the Borrower or any of its Subsidiaries at any time or times
hereafter shall fail to obtain or maintain any of the policies or insurance
required herein or to pay any premium in whole or in part relating thereto, then
the Administrative Agent, without waiving or releasing any obligations or
resulting Default hereunder, may at any time or times thereafter (but shall be
under no obligation to do so) obtain and maintain such policies of insurance and
pay such premiums and take any other action with respect thereto which the
Administrative Agent deems advisable. All sums so disbursed by the
Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement. The Borrower will furnish to the Administrative
Agent and the Lenders prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
interest therein under power of eminent domain or by condemnation or similar
proceeding.”

 

11



--------------------------------------------------------------------------------

(s) Section 5.09 of the Credit Agreement, including the Section heading thereof,
is amended and restated in its entirety as follows:

“SECTION 5.09. Subsidiary Guaranty; Collateral; Pledges; Further Assurances.

(a) As promptly as possible but in any event within thirty (30) days (or such
later date as may be agreed upon by the Administrative Agent) after any Person
qualifies independently as, or is designated by the Borrower or the
Administrative Agent as, a Subsidiary Guarantor pursuant to the definition of
“Material Domestic Subsidiary” or otherwise, the Borrower shall provide the
Administrative Agent with written notice thereof setting forth information in
reasonable detail describing the material assets of such Person and shall cause
each such Material Domestic Subsidiary to deliver to the Administrative Agent a
joinder to the Subsidiary Guaranty and the Security Agreement (in each case in
the form contemplated thereby) pursuant to which such Subsidiary agrees to be
bound by the terms and provisions thereof, such Subsidiary Guaranty and such
Security Agreement to be accompanied by appropriate corporate resolutions, other
corporate documentation and legal opinions in form and substance reasonably
satisfactory to the Administrative Agent and its counsel (provided, that it is
understood and agreed that no Affected Domestic Subsidiary shall be required to
become a Subsidiary Guarantor pursuant to this Section).

(b) The Borrower will cause, and will cause each other Loan Party to cause, all
of its owned property (whether personal, tangible, intangible, or mixed, and
including the Applicable Pledged Equity but excluding the Excluded Assets) to be
subject to first priority, perfected Liens in favor of the Administrative Agent
for the benefit of the Secured Parties to secure the Obligations in accordance
with the terms and conditions of this Agreement and the Collateral Documents,
subject in any case to Liens permitted by Section 6.02 and any limitations set
forth in this Agreement or the relevant Collateral Documents. As used herein,
“Applicable Pledged Equity” means 100% of the issued and outstanding Equity
Interests of each Domestic Pledge Subsidiary and 65% of the voting Equity
Interests of each Foreign Pledge Subsidiary.

(c) Without limiting the foregoing but subject to the limitations set forth in
this Agreement and the Collateral Documents, the Borrower will, and will cause
each other Loan Party to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements), which may be required by law
or which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents, all at the expense of the Borrower.

(d) Notwithstanding the foregoing in this Section 5.09 or anything to the
contrary in any Collateral Document, the Administrative Agent shall not require
the Borrower or any other Loan Party or any of their respective Affiliates
(i) to obtain or deliver any landlord waivers, estoppels, collateral access
agreements or any similar documents or instruments, (ii) to take any action with
respect to any property (whether now owned or hereafter acquired) located
outside of the United States, and no Loan Party shall be required to enter into
any collateral documentation governed by or required by the laws of any
jurisdiction outside the United States in order to create or perfect any
security interest in any such property, whether or not located in any
jurisdiction outside of the United States (provided that, this clause (ii) shall
not apply to pledge documentation entered into by a Loan Party prior to the
Amendment No. 2 Effective Date in respect of the pledge of Equity Interests in
any Foreign Pledge Subsidiary), (iii) to enter into any control agreements or
other control arrangements (other than with respect to uncertificated Equity
Interests of Pledge Subsidiaries), (iv) to take actions to perfect a security
interest in respect of letter of credit rights to the extent not perfected by
the filing of a Form UCC-1 financing

 

12



--------------------------------------------------------------------------------

statement, (v) to take any actions with respect to fixtures, (vi) to take
actions to perfect a security interest in any Collateral if the cost, burden,
difficulty or consequence of granting or perfecting a security interest therein
outweighs the benefit of the security afforded thereby as reasonably determined
by the Borrower and the Administrative Agent, (vii) to take any action under the
Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.
and 41 U.S.C. § 15 et seq.), or (viii) to take any actions to perfect a security
interest in a motor vehicle other than the filing of a Form UCC-1 financing
statement.”

(t) Section 5.10 of the Credit Agreement is hereby deleted in its entirety.

(u) Section 6.07 of the Credit Agreement is hereby amended by restating clause
(l) thereof in its entirety as follows:

“(l) the Borrower may prepay, repurchase, defease, redeem, retire or otherwise
acquire for value the Junior Convertible Debentures and New Subordinated Debt to
the extent permitted under Section 6.09 and”

(v) Section 6.09 of the Credit Agreement is hereby amended by (i) replacing the
reference to “New Convertible Debt Securities” appearing therein with a
reference to “New Subordinated Debt”, (ii) immediately after “solely with” in
the seventh line thereof inserting “common stock of the Borrower and/or” and
(iii) replacing the reference to “ten (10) days of such issuance” appearing
therein with a reference to “seventy-five (75) days of the Amendment No. 2
Effective Date”.

(w) Section 6.09 of the Credit Agreement is hereby further amended by restating
the final sentence thereof in its entirety as follows:

“Notwithstanding the foregoing, this Section 6.09 shall not apply to any
Indebtedness evidenced by Convertible Debt Securities other than, to the extent
set forth above, the Junior Convertible Debentures and the New Subordinated
Debt.”

(x) Section 6.11 of the Credit Agreement is hereby amended by restating clause
(a) thereof in its entirety as follows:

“(a) Maximum Total Leverage Ratio. The Borrower will not permit the ratio (the
“Total Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after December 31, 2016, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Borrower and
its Subsidiaries on a consolidated basis, to be greater than 5.00 to 1.00 for
any such period; provided that, for purposes of calculating the Total Leverage
Ratio, any outstanding principal amount (up to, but not in excess of,
$700,000,000 in the aggregate) in respect of the Junior Convertible Debentures
(and, after the refinancing thereof in whole or in part with the proceeds of the
New Subordinated Debt, the New Subordinated Debt to the extent the New
Subordinated Debt is issued within seventy-five (75) days of the Amendment No. 2
Effective Date) shall be excluded from such calculation. Notwithstanding the
foregoing, the Borrower shall be permitted to allow the maximum Total Leverage
Ratio permitted under this Section 6.11(a) to be increased (i) to 5.50 to 1.00
for a period of four consecutive fiscal quarters in connection with a Permitted
Acquisition occurring during the first of such four consecutive fiscal quarters
(such fiscal quarters, the “Specified Quarters”) and (ii) to 5.25 to 1.00 for a
period of the three consecutive fiscal quarters immediately following the
Specified Quarters (such period of seven consecutive fiscal quarters, the
“Adjusted Covenant Period”), in each case if the aggregate consideration paid or
to be paid (whether in cash, stock or a combination thereof) in

 

13



--------------------------------------------------------------------------------

respect of such acquisition exceeds $200,000,000 (and in respect of which the
Borrower shall provide notice at any time at or prior to the closing of such
Permitted Acquisition in writing to the Administrative Agent (for distribution
to the Lenders) of such increase and a transaction description of such
acquisition (regarding the name of the Person or summary description of the
assets being acquired and the approximate purchase price)), so long as the
Borrower is in compliance on a Pro Forma Basis with the maximum Total Leverage
Ratio of 5.50 to 1.00 on the closing date of such acquisition (calculated as of
the last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available but giving effect (including giving effect on
a Pro Forma Basis) to such acquisition (and any related incurrence or repayment
of Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms)); provided that it is
understood and agreed that (w) during any Adjusted Covenant Period, the Borrower
may, by written notice to the Administrative Agent (which notice shall be
irrevocable), elect to terminate such Adjusted Covenant Period prior to the
expiration of the seven consecutive fiscal quarter period originally comprising
such Adjusted Covenant Period and in such case the maximum Total Leverage Ratio
permitted under this Section 6.11(a) shall revert to 5.00 to 1.00 for the fiscal
quarter identified by the Borrower in such written notice and such Adjusted
Covenant Period shall be deemed to have ended immediately following the end of
the last day of the fiscal quarter immediately preceding such identified fiscal
quarter, (x) the Borrower may not elect a new Adjusted Covenant Period for at
least one fiscal quarter following the end of an Adjusted Covenant Period
(regardless of whether an Adjusted Covenant Period has ended due to seven
consecutive fiscal quarters having elapsed or by operation of the immediately
preceding clause (x) of this proviso), (y) at the end of an Adjusted Covenant
Period, the maximum Total Leverage Ratio permitted under this Section 6.11(a)
shall revert to 5.00 to 1.00 as of the end of such Adjusted Covenant Period and
thereafter until another Adjusted Covenant Period (if any) is elected pursuant
to the terms and conditions described above, and (z) the Borrower may elect an
Adjusted Covenant Period not more than one time from and after the Amendment
No. 2 Effective Date.”

(y) Section 6.11 of the Credit Agreement is hereby further amended by restating
clause (c) thereof in its entirety as follows:

“(c) Maximum Senior Leverage Ratio. The Borrower will not permit the ratio (the
“Senior Leverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after December 31, 2016, of (i) Consolidated Senior
Indebtedness to (ii) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending with the end of such fiscal quarter, all calculated for
the Borrower and its Subsidiaries on a consolidated basis, to be greater than
3.50 to 1.00.”

(z) Article VII of the Credit Agreement is hereby amended by replacing the
reference in clause (d) thereof to “5.08, 5.09 or 5.10” with a reference to
“5.08 or 5.09”.

(aa) Article VII of the Credit Agreement is hereby further amended by restating
clause (o) thereof in its entirety as follows:

“(o) any Collateral Document shall for any reason fail to create a valid and
perfected (to the extent perfection is required under the terms of the Loan
Documents) first priority security interest, subject to Liens permitted by
Section 6.02, in any material portion of the Collateral purported to be covered
thereby, except as permitted by the terms of any Loan Document;”

 

14



--------------------------------------------------------------------------------

(bb) Article VII of the Credit Agreement is hereby further amended by replacing
the reference to “exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity” appearing
therein with a reference to “exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC”.

(cc) Article VII of the Credit Agreement is hereby further amended by replacing
the reference to “Pledged Equity” appearing therein with a reference to
“Collateral”.

(dd) Article VIII of the Credit Agreement is hereby amended by restating the
first sentence thereof in its entirety as follows:

“Each of the Lenders, on behalf of itself and any of its Affiliates that are
Secured Parties, and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.”

(ee) Article VIII of the Credit Agreement is hereby further amended by replacing
each reference to “Pledged Equity” appearing therein with a reference to
“Collateral”.

(ff) Article VIII of the Credit Agreement is hereby further amended by restating
the seventh paragraph thereof in its entirety as follows:

“Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent, any arranger of the credit facilities evidenced by this
Agreement or any amendment thereof or any other Lender and their respective
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any arranger of the credit facilities evidenced by this
Agreement or any amendment thereof or any other Lender and their respective
Related Parties and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a lender or
assign or otherwise transfer its rights, interests and obligations hereunder.”

(gg) Article VIII of the Credit Agreement is hereby further amended by replacing
each reference to “Pledge Agreements” appearing therein with a reference to
“Collateral Documents”.

 

15



--------------------------------------------------------------------------------

(hh) Article VIII of the Credit Agreement is hereby further amended by inserting
the following sentence at the end of the tenth paragraph thereof:

“Any execution and delivery by the Administrative Agent of documents in
connection with any such release shall be without recourse to or warranty by the
Administrative Agent.”

(ii) Article VIII of the Credit Agreement is hereby further amended by inserting
the following new paragraphs at the end thereof:

“In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Bank and
the Administrative Agent (including any claim under Sections 2.12, 2.13, 2.15,
2.16, 2.17 and 9.03) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, the Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing Bank
or the other Secured Parties, to pay to the Administrative Agent any amount due
to it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Section 9.03).

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions, or (b) at any other sale, foreclosure
or acceptance of collateral in lieu of debt conducted by (or with the consent or
at the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid by the Administrative Agent at the
direction of the Required Lenders on a ratable basis (with Obligations with
respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that shall vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid (i) the Administrative Agent shall be
authorized to form one or more acquisition vehicles and to assign any successful
credit bid to such acquisition vehicle or vehicles, (ii) each of the Secured
Parties’ ratable interests in the Obligations which were credit bid shall be
deemed without any further action under this Agreement to be assigned to such
vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative Agent shall be authorized to adopt

 

16



--------------------------------------------------------------------------------

documents providing for the governance of the acquisition vehicle or vehicles
(provided that any actions by the Administrative Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Required
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 9.02 of this Agreement), (iv) the Administrative Agent on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Obligations which were
credit bid, interests, whether as equity, partnership, limited partnership
interests or membership interests, in any such acquisition vehicle and/or debt
instruments issued by such acquisition vehicle, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (v) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of Obligations credit bid by the acquisition vehicle or
otherwise), such Obligations shall automatically be reassigned to the Secured
Parties pro rata and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action. Notwithstanding that the ratable portion of the
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.

The Lenders hereby irrevocably authorize the Administrative Agent, at its option
and in its sole discretion, to release any Liens granted to the Administrative
Agent by the Loan Parties on any Collateral (other than any Pledged Equity)
(i) upon the termination of all the Commitments, payment and satisfaction in
full in cash of all Obligations (other than obligations under any Swap Agreement
or Banking Services Agreement, in each case not due and payable, and other
obligations expressly stated to survive such payment or termination),
(ii) constituting property being sold or disposed by any Loan Party in
compliance with the terms of this Agreement (and the Administrative Agent has
received an officer’s certificate of the Borrower certifying as to the same), or
property being sold or disposed of by any Loan Party pursuant to any effective
written consent to the release of such Lien on such Collateral pursuant to this
Agreement, or (iii) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII. Any such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.
It is understood and agreed that, except as provided in this paragraph or in any
Collateral Document, no agreement entered into pursuant to Section 9.02(b) shall
release all or substantially all of the Collateral without the written consent
of each Lender. In addition, each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties, irrevocably authorizes the
Administrative Agent, at its option and in its discretion, (i) to subordinate
any Lien on any assets granted to or held by the Administrative Agent under any
Loan Document (other than any Pledged Equity) to the holder of any Lien on such
property that is permitted by Section 6.02(d) or (ii) in the event that the

 

17



--------------------------------------------------------------------------------

Borrower shall have advised the Administrative Agent that, notwithstanding the
use by the Borrower of commercially reasonable efforts to obtain the consent of
such holder (but without the requirement to pay any sums to obtain such consent)
to permit the Administrative Agent to retain its liens (on a subordinated basis
as contemplated by clause (i) above), the holder of such other Indebtedness
requires, as a condition to the extension of such credit, that the Liens on such
assets granted to or held by the Administrative Agent under any Loan Document be
released, to release the Administrative Agent’s Liens on such assets.”

(jj) Section 9.01 of the Credit Agreement is hereby amended by replacing the
reference in clause (a)(ii) thereof to “1301 2nd Avenue, Floor 25, Seattle,
Washington 98101 Attention of Keith Winzenried (Telecopy No. (208) 298-0693;
keith.f.winzenried@jpmorgan.com)” with a reference to “560 Mission Street, San
Francisco, California 94105 Attention of Caitlin Stewart (Telecopy No. (415)
367-4725; caitlin.r.stewart@jpmorgan.com)”.

(kk) Section 9.04 of the Credit Agreement is hereby amended by replacing the
reference in clause (b)(iv) thereof to “an agent of the Borrower” with a
reference to “a non-fiduciary agent of the Borrower”.

(ll) Section 9.14 of the Credit Agreement is hereby amended by replacement
reference in clause (c) thereof to “or Banking Services Agreement,” with a
reference to “or Banking Services Agreement, in each case not due and payable,”.

(mm) A new Section 9.18 is added to Article IX of the Credit Agreement
immediately following Section 9.17 thereof as follows:

“SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.”

 

18



--------------------------------------------------------------------------------

(nn) A new Section 9.19 is added to Article IX of the Credit Agreement
immediately following Section 9.18 thereof as follows:

“SECTION 9.19. Release of Collateral (other than Pledged Equity).

(a) The Liens granted to the Administrative Agent by the Loan Parties shall
automatically terminate on Collateral (other than Pledged Equity) upon any sale
or other disposition by any Loan Party of such Collateral in compliance with the
terms of this Agreement, or upon the sale or other disposition by any Loan Party
of such property pursuant to any effective written consent to the release of the
Lien on such Collateral pursuant to this Agreement. Upon delivery by the
Borrower to the Administrative Agent of an officer’s certificate certifying that
such sale or disposition was made in compliance with the terms of this Agreement
or pursuant to such written consent to release (and the Administrative Agent may
rely conclusively on such certificate without further inquiry), the
Administrative Agent shall execute and deliver to the applicable Loan Party at
such Loan Party’s expense and without recourse or warranty, all UCC termination
statements, releases and similar documents that the Borrower or such Loan Party
shall reasonably request to evidence such release.

(b) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than obligations under any Swap
Agreement or Banking Services Agreement, in each case not due and payable, and
other Obligations expressly stated to survive such payment and termination)
shall have been paid in full in cash, the Commitments shall have been terminated
and no Letters of Credit shall be outstanding, the Liens granted to the
Administrative Agent by the Loan Parties on the Collateral (other than the
Pledged Equity) shall automatically terminate, all without delivery of any
instrument or performance of any act by any Person, and the Administrative Agent
shall (without notice to, or vote or consent of, any Lender or any Affiliate of
a Lender party to a Swap Agreement or Banking Services Agreement) shall execute
and deliver to the Loan Parties at the Loan Parties’ expense and without
recourse or warranty, all UCC termination statements, releases and similar
documents that any Loan Party shall reasonably request to evidence such
termination.”

2. Conditions of Effectiveness. The effectiveness of this Amendment (the
“Amendment No. 2 Effective Date”) is subject to the following conditions
precedent:

(a) The Administrative Agent shall have received counterparts of this Amendment
duly executed by the Borrower, the Required Lenders, the Issuing Bank, the
Swingline Lender and the Administrative Agent.

(b) The Administrative Agent shall have received counterparts of the Security
Agreement duly executed by the Loan Parties and the Administrative Agent and
such other certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with this Amendment,
the Security Agreement and the other Loan Documents.

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Amendment
No. 2 Effective Date) of Wilson Sonsini Goodrich & Rosati, P.C., counsel for the
Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and covering such matters relating to the
Loan Parties, the Loan Documents, this Amendment or the Transactions as the
Administrative Agent shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinions.

(d) The Administrative Agent shall have received payment of the Administrative
Agent’s and its affiliates’ reasonable out-of-pocket expenses (including
reasonable out-of-pocket fees and expenses of counsel for the Administrative
Agent) in connection with this Amendment and the other Loan Documents.

 

19



--------------------------------------------------------------------------------

3. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

(a) This Amendment and the Credit Agreement as modified hereby constitute valid
and binding obligations of the Borrower and are enforceable against the Borrower
in accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(b) As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default shall have occurred and be
continuing, and (ii) the representations and warranties of the Borrower set
forth in the Credit Agreement are true and correct in all material respects
(except that any representation and warranty that is qualified by materiality
shall be true and correct in all respects), except, in each case, to the extent
any such representation or warranty specifically refers to an earlier date, in
which case it shall be true and correct in all material respects (except that
any representation and warranty that is qualified by materiality shall be true
and correct in all respects) as of such earlier date.

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c) Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

(d) This Amendment is a Loan Document.

5. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

MICROCHIP TECHNOLOGY INCORPORATED,

as the Borrower

By:   /s/ J. Eric Bjornholt

Name:   J. Eric Bjornholt Title:   Vice President and Chief Financial Officer

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of June 27, 2013,

as amended and restated as of February 4, 2015

Microchip Technology Incorporated



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually as a Lender, as the Issuing Bank, as the Swingline Lender and as
Administrative Agent

By:   /s/ Caitlin Stewart

Name:   Caitlin Stewart Title:   Vice President

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of June 27, 2013,

as amended and restated as of February 4, 2015

Microchip Technology Incorporated



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Brenda K. Robinson

Name:   Brenda K. Robinson Title:   Senior Vice President

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of June 27, 2013,

as amended and restated as of February 4, 2015

Microchip Technology Incorporated



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:   /s/ Kenneth J. Tebelman

Name:   Kenneth J. Tebelman Title:   Vice President

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of June 27, 2013,

as amended and restated as of February 4, 2015

Microchip Technology Incorporated



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Aleem Shamji

Name:   Aleem Shamji Title:   Director

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of June 27, 2013,

as amended and restated as of February 4, 2015

Microchip Technology Incorporated



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Dan Stevens

Name:   Dan Stevens Title:   Vice President

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of June 27, 2013,

as amended and restated as of February 4, 2015

Microchip Technology Incorporated



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A.,

as a Lender

By:   /s/ Matthew Freeman

Name:   Matthew Freeman Title:   VP, Director

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of June 27, 2013,

as amended and restated as of February 4, 2015

Microchip Technology Incorporated



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:   /s/ Min Park

Name:   Min Park Title:   Vice President

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of June 27, 2013,

as amended and restated as of February 4, 2015

Microchip Technology Incorporated



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

By:   /s/ Matthew Antioco

Name:   Matthew Antioco Title:   Vice President

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of June 27, 2013,

as amended and restated as of February 4, 2015

Microchip Technology Incorporated



--------------------------------------------------------------------------------

COMPASS BANK,

as a Lender

By:   /s/ Raj Nambiar

Name:   Raj Nambiar Title:   Sr. Vice President

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of June 27, 2013,

as amended and restated as of February 4, 2015

Microchip Technology Incorporated



--------------------------------------------------------------------------------

DBS BANK LTD.,

as a Lender

By:   /s/ Santanu Mitra

Name:   Santanu Mitra Title:   Senior Vice President

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of June 27, 2013,

as amended and restated as of February 4, 2015

Microchip Technology Incorporated



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By:   /s/ Jim Wright

Name:   Jim Wright Title:   Assistant Vice President

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of June 27, 2013,

as amended and restated as of February 4, 2015

Microchip Technology Incorporated



--------------------------------------------------------------------------------

CITIZENS BANK, N.A.,

as a Lender

By:   /s/ Patricia F. Grieve

Name:   Patricia F. Grieve Title:   Vice President

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of June 27, 2013,

as amended and restated as of February 4, 2015

Microchip Technology Incorporated



--------------------------------------------------------------------------------

ZB, N.A. dba NATIONAL BANK OF ARIZONA,

as a Lender

By:   /s/ Chase Foley

Name:   Chase Foley Title:   Assistant Vice President

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of June 27, 2013,

as amended and restated as of February 4, 2015

Microchip Technology Incorporated



--------------------------------------------------------------------------------

BOKF, NA d/b/a Bank of Arizona,

as a Lender

By:   /s/ James Wessel

Name:   James Wessel Title:   Senior Vice President

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of June 27, 2013,

as amended and restated as of February 4, 2015

Microchip Technology Incorporated



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,

as a Lender

By:   /s/ John Lascody

Name:   John Lascody Title:   Vice President

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of June 27, 2013,

as amended and restated as of February 4, 2015

Microchip Technology Incorporated



--------------------------------------------------------------------------------

TAIWAN COOPERATIVE BANK,

as a Lender

By:   /s/ Ming-Chih Chen

Name:   Ming-Chih Chen Title:   V.P. & General Manager

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of June 27, 2013,

as amended and restated as of February 4, 2015

Microchip Technology Incorporated